Citation Nr: 1300275	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151(West 2002) for retinal detachment of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to August 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In this decision, the RO determined that no new and material evidence had been submitted to reopen the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151 for retinal detachment of the right eye.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas in August 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has petitioned to reopen his claim for compensation under the provisions of 38 U.S.C. § 1151 for retinal detachment of the right eye as a result of surgery performed by the VA in August 1992.  In February 1999, the Board denied the Veteran's claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for retinal detachment of the right eye, based on the finding that his claim was not well-grounded.  At that time, the Board relied on VA medical records reflecting his surgery in 1992 and a subsequent surgery in 1997.  VA medical records reflect that, in August 1992, the Veteran was seen for painless progressive loss of vision (PPLOV) in the right eye, which had been present for over a year but had worsened in the prior few months.  He underwent a phacoemulsification and intraocular lens implant of the right eye.  The Veteran again underwent surgery to repair a detached retina in 1997.  

Specifically, the Board found that it was unable to identify a causal relationship between VA care in 1992 and any current right eye disability.  It was noted that the Veteran did not have the requisite medical expertise to make an opinion regarding causation, and that the medical evidence of record failed to show any causation between his right eye disability and the August 1992 surgery.  

Regarding the request to reopen a claim of entitlement to service connection for a right shoulder disorder, remand is required for VCAA compliance and adjudication on a new and material basis.  VA's duty to notify and assist claimants in substantiating a claim for VA benefits includes notifying the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent, 20 Vet. App. at 9-10.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

The RO sent the Veteran a letter in May 2008.  The letter informed him that he was previously denied service connection for retinal detachment of the right eye in a June 1998 rating decision, and that this denial was because this condition neither occurred in nor was caused by service.  However, this information is inaccurate.  The June 1998 rating decision denied the Veteran's claim for compensation under the provisions of 38 U.S.C. § 1151 for retinal detachment of the right eye, as did the Board's February 1999 decision-the most recent final denial of the Veteran's claim.  In addition, the letter did not provide information with regard to the evidence and information that is necessary to establish entitlement to the underlying claim for 1151 benefits.  As such, the Veteran should be provided with the proper notification with regard to the requirements set out in Kent.
VA medical records reflect that the Veteran underwent surgery to repair a detached retina.  The records from this surgery are not in the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate Kent notice regarding the request to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for retinal detachment of the right eye.

2.  Obtain the VA medical records reflecting the surgery to repair a detached right retina, performed in June 1998.

3.  Readjudicate the claim.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



